Exhibit 10.3

 

RESOLUTIONS OF THE BENEFIT PLAN REVIEW COMMITTEE

OF OLIN CORPORATION

(adopted May 1, 2001)

 

RESOLVED, that, upon his retirement, Mr. Ruggiero’s lump sum benefit shall be
calculated in accordance with Section 4.4(b)(ii) of the Plan, using the discount
rate provided therein determined approximately at the time of the lump sum
payment of the accumulated benefit unless such discount rate is higher than the
weighted average of the discount rates on October 31 of each year beginning with
the year 1998 and ending on the October 31st preceding the date of the actual
lump sum payment, in which case such weighted average shall be used to determine
the lump sum benefits. The determination of the weighted average discount rate
should be weighted by the amount of the distributions that would have otherwise
been made had Mr. Ruggiero received annual distributions beginning on October
31, 1998; and

 

RESOLVED FURTHER, that should Mr. Ruggiero die prior to retirement from the
Company, his spouse, or his estate should his spouse predecease him, shall be
entitled to payment of the same lump sum benefit to which he would have been
entitled had he instead retired on the date of his death. Should Mr. Ruggiero
die after retiring from the Company, but prior to receipt of his lump sum
benefit, his spouse, or his estate should his spouse predecease him, shall be
entitled to the same lump sum benefit as would have otherwise been paid to Mr.
Ruggiero had he received such payment on the date of his death. In either event,
such lump sum benefit shall be calculated in the same manner as described in the
preceding section and such payment shall be made as soon as administratively
feasible; and

 

RESOLVED FURTHER, that Mr. Ruggiero be paid his accumulated benefit under the
Plan in a lump sum effective as soon as administratively feasible immediately
following the close of the taxable year in which Mr. Ruggiero actually retires.
Mr. Ruggiero shall receive regular monthly benefits, as described in the Plan,
until the lump sum payment of his accumulated benefit is made. The amount of the
lump sum payment will reflect the payment of any monthly benefits; and

 

RESOLVED FURTHER, that, inasmuch as Mr. Ruggiero is not now seeking payment of
any accumulated benefits in good faith reliance on the promise of the Committee
to pay such benefits upon his actual retirement as hereinbefore provided, the
obligations of the Committee to make payment in accordance with the foregoing
resolutions shall be binding on any successor Plan Administrator and all
successor members of any Plan Administrative Committee.

 

 



--------------------------------------------------------------------------------

RESOLUTIONS OF THE BENEFIT PLAN REVIEW COMMITTEE

OF OLIN CORPORATION

(adopted April 24, 2002)

 

RESOLVED, that, upon his retirement, Mr. Ruggiero be paid his accumulated
benefit under the Plan in a lump sum effective as soon as administratively
feasible immediately following his retirement. Such lump sum payment will
represent payment in full of the benefits to which Mr. Ruggiero will be entitled
from the Plan.

 

RESOLVED FURTHER, that inasmuch as Mr. Ruggiero is not now seeking payment of
any accumulated benefits in good faith reliance on the promise of the Committee
to pay such benefits upon his actual retirement as hereinbefore provided, the
obligations of the Committee to make payment in accordance with the foregoing
resolutions shall be binding on any successor Plan Administrator and all
successor members of a Plan Administrative Committee.